Exhibit 10.05

[FAIRCHILD LOGO]

Fairchild Semiconductor 2007 Stock Plan

Deferred Stock Unit Agreement

PARTICIPANT:                     

DATE OF GRANT:                     

NUMBER OF DEFERRED STOCK UNITS GRANTED:                     

THIS AGREEMENT, effective as of the Date of Grant set forth above, is between
Fairchild Semiconductor International, Inc., a Delaware corporation (the
“Company”, “we”, “our” or “us”) and the Participant named above (“you” or
“yours”), pursuant to the provisions of the Fairchild Semiconductor 2007 Stock
Plan (the “Plan”) with respect to the number of Deferred Stock Units (“Units”)
specified above. Capitalized terms used and not defined in this Agreement shall
have the meanings given to them in the Plan. This Agreement consists of this
document, any related Settlement Election Form, and the Plan.

You and the Company agree as follows:

 

1. Application of Plan; Administration

     This Agreement and your rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Administrator may adopt. It is
expressly understood that the Administrator that administers the Plan is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon you to the extent permitted by the Plan. Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.

2. Vesting

     The Units will vest (becoming “Vested Units”) on the following dates (each
a “Vesting Date” and collectively, the “Vesting Dates”) if you are a member of
the Board on those dates:       

Vesting Date

  

Percentage Vested

(including portion that vested the preceding year)

     Last date prior to the date on which the Company holds its             
annual stockholders’ meeting    33%      Last date prior to the date on which
the Company holds its              annual stockholders’ meeting    66%      Last
date prior to the date on which the Company holds its              annual
stockholders’ meeting    100%      ; provided, that, your Units will vest in
their entirety upon your Retirement.

3. Rights as Stockholder

     Except as otherwise provided in this Agreement, you will not be entitled to
any privileges of ownership of the Shares underlying your Units unless and until
Shares are actually delivered to you under this Agreement.

4. Dividends

     You will be credited with additional Deferred Stock Units having a value
equal to declared dividends, if any, with record dates that occur prior to the
settlement of any Units as if such Units had been actual Shares, based on the
Fair Market Value of a Share on the applicable dividend payment date. Any such
additional Deferred Stock Units shall be considered Units under this Agreement
and shall also be credited with additional Deferred Stock Units as dividends, if
any, are declared, and shall be subject to the same restrictions and conditions
as Units with respect to which they were credited. Notwithstanding the
foregoing, no such additional Deferred Stock Units will be credited with respect
to any dividend in connection with which Units are adjusted pursuant to Section
12(d) of the Plan. Any reinvestment of dividends in additional Deferred Stock
Units shall be subject to the Plan.



--------------------------------------------------------------------------------

5. Settlement of Units

    

(a)    Time of Settlement. Each Vested Unit will be settled by the delivery of
one Share to you or, in the event of your death, to your designated beneficiary,
promptly following the date (such date, the “Settlement Date”) you have elected
on the attached Settlement Election Form. You hereby authorize any brokerage
service provider determined acceptable to the Company, to open a securities
account for you to be used for the settlement of Vested Units. You may change
the Settlement Election Date one time only, and only to a later date, as
provided in Section 3 of the Settlement Election Form, subject to the important
restrictions contained in such Section 3.

 

(b)    Termination Prior to Settlement Date. If your service as a member on the
Board is terminated prior to any Settlement Date, your Units will be treated as
specified in the Settlement Election Form.

 

(c)    Forfeiture of Unvested Units. All Units that are not Vested Units at the
time your service as a member on the Board is terminated will be forfeited
effective as of the date of such termination of service.

6. Transferability

    

(a)    Your Units are not transferable, whether voluntarily or involuntarily, by
operation of law or otherwise, except as provided in the Plan. Any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of your Units
made, or any attachment, execution, garnishment, or lien issued against or
placed upon the Units, other than as so permitted, shall be void.

 

(b)    You acknowledge that, from time to time, the Company may be in a
“blackout period” and/or subject to applicable securities laws that could
subject you to liability for engaging in any transaction involving the sale of
the Company’s shares. You further acknowledge and agree that, prior to the sale
of any Shares, it is your responsibility to determine whether or not such sale
of Shares will subject you to liability under insider trading rules or other
applicable securities laws.

7. Taxes

     You are solely liable and responsible for the satisfaction and payment of
all taxes owed by you in connection with your Units, regardless of any action
the Company takes with respect to any tax obligations that arise in connection
with the Units. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Units or the subsequent sale of any of the Shares underlying the Units that
vest. The Company does not commit and is under no obligation to structure this
Agreement to reduce or eliminate your tax liability.

8. Electronic Delivery

     The Company may, in its sole discretion, decide to deliver any documents
related to any awards granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout your term of service with the
Company and thereafter until withdrawn in writing by you.

10. Miscellaneous

    

(a)    This Agreement shall not confer upon you any right to continue in the
service of the Company or any Affiliate, nor shall this Agreement interfere in
any way with the Company’s or such Affiliate’s right to terminate your service
at any time.

 

(b)    Any Units granted under the terms of this Agreement are entirely at the
discretion of the Company. Without limiting the generality of Section 1 above,
with the approval of the Board, and subject to the terms of the Plan, the
Administrator may terminate, amend, or modify the Plan; provided, however, that
except as provided in the Plan, no such termination, amendment, or modification
of the Plan may impair your rights under this Agreement without your consent.

 

(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.

 

(d)    To the extent not preempted by U.S. federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

11. Signatures

     By the signatures below, the Participant and the authorized representative
of the Company acknowledge agreement to this Deferred Stock Unit Agreement as of
the Grant Date specified above.      PARTICIPANT:      FAIRCHILD SEMICONDUCTOR
INTERNATIONAL, INC.     

 

    

/s/ Mark S. Thompson

        [Name]      Mark S. Thompson              President and CEO   



--------------------------------------------------------------------------------

[FAIRCHILD LOGO]

Fairchild Semiconductor Stock Plan

Deferred Stock Unit Settlement Election Form

This Settlement Election Form relates to the following grant of Deferred Stock
Units:

PARTICIPANT:                     

DATE OF GRANT:                     

NUMBER OF DEFERRED STOCK UNITS GRANTED:                     

 

1. Settlement Election

     Subject to Sections 2 and 3 below, I elect to have all Vested Units that I
may hold under the Deferred Stock Unit Award Agreement to which this election
relates settled by delivery of Shares to me on                     ,
            , which date is at least five (5) years following the date of the
Company’s                      Annual Stockholders’ Meeting held on
                    .

2. Settlement Upon Termination

     I hereby acknowledge and agree that if, prior to the settlement election
date specified above (a) my service as a member of the Board is terminated for
any reason (including, without limitation, as a result of my death or
Disability) other than for cause under applicable law, any Vested Units will be
settled following my termination date, and (b) my service as a member of the
Board is terminated for cause under applicable law, all unsettled Units
(including Vested Units) will be immediately forfeited.

3. One-Time Change of Election Permitted

     I understand that I can change the date specified as my settlement election
date in Section 1 above once, but only once, to a Settlement Date that must be
at least five years after the date initially indicated in Section 1 above, by
filing a new signed Settlement Election Form with the Company at any time on or
before the day (the “Change Deadline Day”) that falls one year before the
Settlement Date that would occur based on my initial election in Section 1. I
understand that (a) I cannot change my election after the Change Deadline Day,
(b) I cannot change my election more than once and (c) the later Settlement Date
I choose must occur at least five years after the initial specified date
indicated in my previously filed Settlement Election Form. If the Change
Deadline Day falls on a day that is not a business day for the Company, then the
last day to change the election in Section 1 will be the first business day
preceding the Change Deadline Day. Any new Settlement Election Form will revoke
the previously filed Settlement Election Form, except that, if any Settlement
Date purportedly elected on the new form falls within five years after the
specified date indicated in my previously filed Settlement Election Form, then
such new form will have no effect and the previously elected Settlement Date
shall continue to apply.

4. Signature

     PARTICIPANT:      DATED AS OF:        

 

    

 

        [Name]        